Detailed Action
                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Response to Amendments
The amendment and response  filed on January 27, 2022, to  the Non-Final Office Action dated October 27, 2021 has been entered.  Claims 1, 4, 5, 8-10, 13, 14, and 17-20 are amended; Claims 2 and 11 have been cancelled. As a result, claims 1, 3-10 and 12-20 are now pending in this case.                           
                                      Response to Arguments
Applicant’s arguments and amendments, see pages 7-9, filed January 27, 2022, with respect to the 35 U.S.C. § 102 rejection based on Coughran et al (US- 10956855-B1) have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1, 3-10, and 12-20 has been withdrawn.
                                       Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
       Regarding claims 1 and 3-9, the art of record, especially Coughran, does not discloses singularly or in combination an autonomous system having: ”at least one processor; and a storage device storing instructions that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: accessing trip plan data describing a plurality of candidate vehicle start points, a plurality of candidate waypoints, and a plurality of candidate vehicle end points; determining a plurality of candidate routes between an algorithm start point and an algorithm end point, wherein each candidate route of the plurality of candidate routes includes at least one of the plurality of candidate waypoints and at least one of the plurality of candidate vehicle end points, the determining of the plurality of candidate routes comprising: determining a first candidate route of the plurality of candidate routes; storing state data generated from the determining of the first candidate route; and generating a second candidate route of the plurality of candidate routes using the state data; selecting a  route from  the plurality of candidate routes, the selected  route including a first candidate vehicle start point, a first candidate waypoint, and a first candidate vehicle end point; and controlling an autonomous vehicle along the selected  route from the first candidate vehicle start point towards the first candidate vehicle end point.” (cited with emphasis) in combination with the other limitations of independent claim 1.
        Regarding claims 10 and 12-18, the art of record, especially Coughran, does not discloses singularly or in combination method of navigating an autonomous vehicle  by: “accessing trip plan data describing a plurality of candidate vehicle start points, a plurality of candidate waypoints, and a plurality of candidate vehicle end points; determining a plurality of candidate routes between an algorithm start point and an algorithm end point, wherein each candidate route of the plurality of candidate routes includes at least one of the plurality of candidate waypoints and at least one of the plurality of candidate vehicle end points, the determining of the plurality of candidate routes comprising: determining a first candidate route of the plurality of candidate routes; storing state data generated from the determining of the first candidate route; and generating a second candidate route of the plurality of candidate routes using the state data; selecting a route from  the plurality of candidate routes, the selected  route including a first candidate vehicle start point, a first candidate waypoint, and a first candidate vehicle end point; and controlling the autonomous vehicle along the selected  route from the first candidate vehicle start point towards the first candidate vehicle end point“(cited with emphasis) in combination with the other limitations of independent claim 10.
          Regarding claims 19-20, the art of record, especially Coughran, does not discloses singularly or in combination method of navigating an autonomous vehicle having trip plan data describing a plurality of candidate vehicle start points, a plurality of candidate waypoints, and a plurality of candidate vehicle end points by performing: “accessing trip plan data describing a directed route comprising a plurality of route components; selecting a  route to an algorithm end point, wherein the selected route  proceeds from a first route component of the plurality of route components to the algorithm end point; controlling the autonomous vehicle along the selected route  towards the first route component; and controlling the autonomous vehicle along the directed route from the first route component“ (cited with emphasis) in combination with the other limitations of independent claim 19.
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                              Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661